DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 

forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this 

application is eligible for continued examination under 37 CFR 1.114, and the fee set 

forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 

has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 

01/25/2021 has been entered. 

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

3.	Claims 1, 3, 4, 13, 14, 19, 20, 23, 25, and 35-38 are rejected under 35 

U.S.C. 103 as being unpatentable over Velusamy et al. (US PGPub 

2014/0057589 A1) in view of Lindeman et al. (US PGPub 2012/0129503 A1) and 

further in view of Krzyzanowski et al. (US PGPub 2012/0303476 A1).

 	          
 	Regarding claim 1, Velusamy teaches a method of selectively controlling data 
access ([0020], lines 1-2, and [0022], lines 1-4 wherein by selecting the first or the 

              receiving at the mobile device at least one data connection availability event (“When the mobile device accesses a particular network at a particular location, the user may configure the mobile device and save a profile corresponding to the configuration”, “when connecting to a WiFi network, WiFi-related connectivity information may be stored in the profile and when connecting to a cellular network, cellular-related connectivity information may be stored in the profile”, [0010] wherein the mobile device receives and stores a data connection availability event in a profile upon connecting to a network); 
              selecting by the mobile device a profile from a plurality of profiles based on at least one data connection availability event (“After the profile associated with a location has been saved, the user may select a previously saved profile”, [0011]), wherein one or more of the profiles (“the profile may include connectivity related information and non-connectivity related information”, [0010]) is associated with at least one characteristic (“the profile may include connectivity related information and non-connectivity related information”, [0010] wherein the non-connectivity related information within the profile is herein mapped as the characteristic) of data access that permits a first set of the applications to access a given data connection and that does not permit a second set of applications of the plurality of application to access the given data connection (“The non-connectivity related information may include which applications to enable and/or disable”, [0010]); 
         allowing by the mobile device data access to the given data connection by at 
least one of the applications in the first set of applications based on the profile selected 

 	denying by the mobile device data access to the given data connection by at least one of the applications in the second set of applications (“applications that communicate confidential data, such as banking or shopping applications, may be disabled for locations in which the computing device 102 connects to an unsecured network”, [0029]), 
 	wherein the given data connection is a connection to an access network serving the mobile device (“the connectivity related information may include information associated with connecting to the Wi-Fi network”, [0010]); and 
 	wherein the plurality of applications are stored in the mobile device (“when the user connects to a WiFi network at a particular location, the profile may include connectivity related information and non-connectivity related information”, “the non-connectivity related information may include which applications to enable and/or disable”, [0010]).
wherein each application of the plurality of profiles automatically generates data transfer requests (“the mobile device may be automatically configured, and specific information may be provided to the user and/or to applications executing on the mobile device”, [0012], and “the user may select a previously saved profile or the mobile device may automatically determine when the mobile device is located at the location, retrieve the corresponding profile”, [0011] wherein specific information or data can be transferred to the mobile device application automatically upon request).
However, Velusamy lacks the teaching wherein the first set of applications are all 

 	In an analogous art, Lindeman teaches the method wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile (“application policy”, Fig. 13, and [0088], [0089] wherein a profile/”policy” can be selected specific to applications on Fig. 13, field 1308) such that no application of the first set of applications is denied access to the given data connection (“a first set of policies can filter the application catalog to filter the applications such that only applications that are appropriate for the mobile devices hardware and/or operating system (including version) are provided. For example, if the mobile device of the user includes the Symbian(r) operating system, only applications in the catalog that run on the Symbian operating system remain after this filter step”, [0053]), and wherein the second set of applications are all applications of the plurality of applications not explicitly included in the selected profile such that no application of the second set of applications is allowed access to the given data connection (“only applications in the catalog that run on the Symbian operating system remain after this filter step”, [0053], wherein under the policy selected the second set of the applications which are the application not in the catalog are not allowed access to the connection to the Symbian operating system, “the web sockets proxy/firewall can be configured to permit traffic that identifies ports 
  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile such that no application of the first set of applications is denied access to the given data connection; and wherein the second set of applications are all applications of the plurality of applications not explicitly included in the selected profile such that no application of the second set of applications is allowed access to the given data connection, as taught by Lindeman and combine with Velusamy in order to customize the allowed and denied applications within the application policy.
However, the combination still lacks the teaching wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles.
In an analogous art, Krzyzanowski teaches the method wherein at least one application of the plurality of applications is a member of two or more profiles of the 
plurality of profiles ([0290]).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles, as taught by Krzyzanowski, and combine with 
	Regarding claim 3, Velusamy in view of Lindeman and further in view of Krzyzanowski teaches the method wherein the at least one data connection availability event corresponds to the mobile device having an availability to communicate by roaming ([0010], lines 1-7).
	Regarding claim 4, Velusamy in view of Lindeman and Krzyzanowski teaches the method of claim 3.  However, the combination of Velusamy and Krzyzanowski lacks the teaching wherein the receiving at least one data connection availability event comprises receiving a roaming notification from a baseband processor of the mobile device.
 	In an analogous art, Lindeman teaches the method wherein the receiving at least one data connection availability event comprises receiving a roaming notification from a baseband processor of the mobile device (“the mobile device management system 102 may determine and set one or more bits or other parameter values in a security table that indicates whether a mobile device 104 has a blacklisted application, whether a SIM card has been changed, whether a device has been jailbroken or rooted, whether excessive roaming has been detected”, [0082]).  
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the receiving at least one data connection availability event comprises receiving a roaming notification from a baseband processor, as taught by Lindeman and combine with Velusamy, as modified Krzyzanowski in order to provide information on roaming status so the user is aware of the potential excess roaming.

means for receiving at least one data connection availability event (“When the mobile device accesses a particular network at a particular location, the user may configure the mobile device and save a profile corresponding to the configuration”, “when connecting to a WiFi network, WiFi-related connectivity information may be stored in the profile and when connecting to a cellular network, cellular-related connectivity information may be stored in the profile”, [0010]);  means for selecting a profile from a plurality of profiles based on the at least one data connection availability event (“After the profile associated with a location has been saved, the user may select a previously saved profile”, [0011]), wherein one or more of the profiles (“the profile may include connectivity related information and non-connectivity related information”, [0010]) is associated with at least one characteristic of data access (“the profile may include connectivity related information and non-connectivity related information”, [0010] wherein the non-connectivity related information within the profile is herein mapped as the characteristic) that permits a first set of the applications to access a given data connection (“The non-connectivity related information may include which applications to enable and/or disable”, [0010]); means for allowing data access to the given data connection by at least one of the applications in the first set of applications based on the 
However, Velusamy lacks the teaching wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile such that no application of the first set of applications is denied access to the given data 
 	In an analogous art, Lindeman teaches the mobile device wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile (“application policy”, Fig. 13, and [0088], [0089] wherein a profile/”policy” can be selected specific to applications on Fig. 13, field 1308) such that no application of the first set of applications is denied access to the given data connection (“a first set of policies can filter the application catalog to filter the applications such that only applications that are appropriate for the mobile devices hardware and/or operating system (including version) are provided. For example, if the mobile device of the user includes the Symbian(r) operating system, only applications in the catalog that run on the Symbian operating system remain after this filter step”, [0053]), and wherein the second set of applications are all applications of the plurality of applications not explicitly included in the selected profile such that no application of the second set of applications is allowed access to the given data connection (“only applications in the catalog that run on the Symbian operating system remain after this filter step”, [0053], wherein under the policy selected the second set of the applications which are the application not in the catalog are not allowed access to the connection to the Symbian operating system, “the web sockets proxy/firewall can be configured to permit traffic that identifies ports corresponding to certain, authorized applications, while blocking all other traffic”, [0084], wherein based on different selected profile/”policy” different applications can be allowed 

  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile such that no application of the first set of applications is denied access to the given data connection; and wherein the second set of applications are all applications of the plurality of applications not explicitly included in the selected profile such that no application of the second set of applications is allowed access to the given data connection, as taught by Lindeman and combine with Velusamy in order to customize the allowed and denied applications within the application policy.
However, the combination still lacks the teaching wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles.
In an analogous art, Krzyzanowski teaches the mobile device wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles ([0290]).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles, as taught by Krzyzanowski, and combine with Velusamy, as modified by Lindeman in order to customize the instances of the same application using different profile applications.	

Regarding claim 19, Velusamy teaches a non-transitory computer readable medium in a mobile device having a plurality of applications stored therein (“when the user connects to a WiFi network at a particular location, the profile may include connectivity related information and non-connectivity related information”, “the non-connectivity related information may include which applications to enable and/or disable”, [0010]), the non-transitory computer readable medium comprising instructions for causing a processor to perform operations ([0017]), the instructions comprising:       
           instructions to receive at least one data connection availability event (“When the mobile device accesses a particular network at a particular location, the user may configure the mobile device and save a profile corresponding to the configuration”, “when connecting to a WiFi network, WiFi-related connectivity information may be stored in the profile and when connecting to a cellular network, cellular-related connectivity information may be stored in the profile”, [0010]);  
             instructions to select a profile from a plurality of profiles based on the at least one data connection availability event (“After the profile associated with a location has been saved, the user may select a previously saved profile”, [0011]), wherein one or more of the profiles (“the profile may include connectivity related information and non-connectivity related information”, [0010]) is associated with at  a profile with at least one characteristic (“the profile may include connectivity related information and non-connectivity related information”, [0010] wherein the non-connectivity related information 
             allowing by the mobile device data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected applications that do not communicate confidential data use the unsecured network (e.g., 
an unsecured WiFi network or a network with an unknown security)”, [0029]); 
             and denying by the mobile device data access to the given data connection by at least one of the applications in the second set of applications (“applications that communicate confidential data, such as banking or shopping applications, may be disabled for locations in which the computing device 102 connects to an unsecured network”, [0029]), 
wherein the given data connection is a connection to an access network serving the mobile device (“the connectivity related information may include information associated with connecting to the Wi-Fi network”, [0010]); and wherein the plurality of applications are stored in the mobile device (“when the user connects to a WiFi network at a particular location, the profile may include connectivity related information and non-connectivity related information”, “the non-connectivity related information may include which applications to enable and/or disable”, [0010]); and wherein each application of the plurality of profiles automatically generates data transfer requests (“the mobile device may be automatically configured, and specific information may be provided to 
However, Velusamy lacks the teaching wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile such that no application of the first set of applications is denied access to the given data connection; and wherein the second set of applications are all applications of the plurality of applications not explicitly included in the selected profile such that no application of the second set of applications is allowed access to the given data connection.
 	In an analogous art, Lindeman teaches the non-transitory computer readable medium wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile (“application policy”, Fig. 13, and [0088], [0089] wherein a profile/”policy” can be selected specific to applications on Fig. 13, field 1308) such that no application of the first set of applications is denied access to the given data connection (“a first set of policies can filter the application catalog to filter the applications such that only applications that are appropriate for the mobile devices hardware and/or operating system (including version) are provided. For example, if the mobile device of the user includes the Symbian(r) operating system, only applications in the catalog that run on the Symbian operating system remain after this filter step”, [0053]), and wherein the second set of applications are all applications of the plurality of 
  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile such that no application of the first set of applications is denied access to the given data connection; and wherein the second set of applications are all applications of the plurality of applications not explicitly included in the selected profile such that no application of the second set of applications is allowed access to the given data connection, as taught by Lindeman and combine with Velusamy in order to customize the allowed and denied applications within the application policy.
However, the combination still lacks the teaching wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles.
In an analogous art, Krzyzanowski teaches the computer readable medium 

Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles, as taught by Krzyzanowski, and combine with Velusamy, as modified by Lindeman in order to customize the instances of the same 
application using different profile applications.
Regarding claim 20, Velusamy, as modified by Lindeman and Krzyzanowski teaches the non-transitory computer readable medium as wherein the at least one data connection availability event corresponds to the mobile device having an availability to communicate by roaming ([0010], lines 1-7).		
Regarding claim 23, Velusamy teaches a mobile device (“mobile device", [0010]) having a plurality of applications stored therein (“when the user connects to a WiFi network at a particular location, the profile may include connectivity related information and non-connectivity related information”, “the non-connectivity related information may include which applications to enable and/or disable”, [0010]), the mobile device comprising: 
            a memory ([0016]); and a processor coupled to the memory (“processors 114”, [0016]), the processor comprising: logic (“operating logic”, [0064]) configured to receive at least one data connection availability event (“When the mobile device accesses a particular network at a particular location, the user may configure the mobile device and save a profile corresponding to the configuration”, “when connecting to a WiFi network, 
            logic configured to select a profile from a plurality of profiles based on at least one data connection availability event (“After the profile associated with a location has been saved, the user may select a previously saved profile”, [0011]), wherein one or more of the profiles (“the profile may include connectivity related information and non-connectivity related information”, [0010]) is associated with at  a profile with at least one characteristic (“the profile may include connectivity related information and non-connectivity related information”, [0010] wherein the non-connectivity related information within the profile is herein mapped as the characteristic) of data access that permits a first set of the applications to access a given data connection and that does not permit a second set of applications of the plurality of application to access the given data connection (“The non-connectivity related information may include which applications to enable and/or disable”, [0010]); 
            allowing by the mobile device data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected applications that do not communicate confidential data use the unsecured network (e.g., an unsecured WiFi network or a network with an unknown security)”, [0029]); 
            and denying by the mobile device data access to the given data connection by at least one of the applications in the second set of applications (“applications that communicate confidential data, such as banking or shopping applications, may be 
 wherein the plurality of applications are stored in the mobile device (“when the user connects to a WiFi network at a particular location, the profile may include connectivity related information and non-connectivity related information”, “the non-connectivity related information may include which applications to enable and/or disable”, [0010]); and wherein each application of the plurality of profiles automatically generates data transfer requests (“the mobile device may be automatically configured, and specific information may be provided to the user and/or to applications executing on the mobile device”, [0012], and “the user may select a previously saved profile or the mobile device may automatically determine when the mobile device is located at the location, retrieve the corresponding profile”, [0011] wherein specific information or data can be transferred to the mobile device application automatically upon request).
However, Velusamy lacks the teaching wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile such that no application of the first set of applications is denied access to the given data connection; and wherein the second set of applications are all applications of the plurality of applications not explicitly included in the selected profile such that no application of the second set of applications is allowed access to the given data connection.
 	In an analogous art, Lindeman teaches the mobile device wherein the first set of 
selected profile (“application policy”, Fig. 13, and [0088], [0089] wherein a profile/”policy” can be selected specific to applications on Fig. 13, field 1308) such that no application of the first set of applications is denied access to the given data connection (“a first set of policies can filter the application catalog to filter the applications such that only applications that are appropriate for the mobile devices hardware and/or operating system (including version) are provided. For example, if the mobile device of the user includes the Symbian(r) operating system, only applications in the catalog that run on the Symbian operating system remain after this filter step”, [0053]), and wherein the second set of applications are all applications of the plurality of applications not explicitly included in the selected profile such that no application of the second set of applications is allowed access to the given data connection (“only applications in the catalog that run on the Symbian operating system remain after this filter step”, [0053], wherein under the policy selected the second set of the applications which are the application not in the catalog are not allowed access to the connection to the Symbian operating system, “the web sockets proxy/firewall can be configured to permit traffic that identifies ports corresponding to certain, authorized applications, while blocking all other traffic”, [0084], wherein based on different selected profile/”policy” different applications can be allowed and others will be denied access).
  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the first set of applications are all applications of the plurality applications explicitly included in the selected profile such that no application of the first set of 
 	However, the combination still lacks the teaching wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles.
In an analogous art, Krzyzanowski teaches the mobile device wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles ([0290]).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein at least one application of the plurality of applications is a member of two or more profiles of the plurality of profiles, as taught by Krzyzanowski, and combine with Velusamy, as modified by Lindeman in order to customize the instances of the same application using different profile applications.
	Regarding claim 25, Velusamy in view of Lindeman and further in view of Krzyzanowski teaches the mobile device of claim 23, wherein the at least one data connection availability event corresponds to the mobile device having an availability to communicate by roaming ([0010], lines 1-7).
	Regarding claim 35, Velusamy in view of Lindeman and Krzyzanowski teaches 

	Regarding claim 36, Velusamy in view of Lindeman and Krzyzanowski teaches the mobile device wherein the at least one data connection availability event is a 
 	Regarding claim 37, Velusamy in view of Lindeman and Krzyzanowski teaches the computer readable medium wherein the at least one data connection availability event is a roaming notification and the selected profile is a roaming profile ([0010], lines 
 	Regarding claim 38, Velusamy in view of Lindeman and Krzyzanowski teaches the mobile device wherein the at least one data connection availability event is a roaming notification and the selected profile is a roaming profile ([0010], lines 1-5), and wherein the method further comprises: receiving at the mobile device another data 

4.	Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable 

over Velusamy et al. (US PGPub 2014/0057589 A1) in view of Lindeman et al. 

(US PGPub 2012/0129503 A1) and further in view of Krzyzanowski et al. (US 

PGPub 2012/0303476 A1), as applied to claim 1 and 23 above, and further in 

view of Morley et al. (US PGPub 2016/0162275 A1).


	Regarding claim 2, Velusamy in view of Lindeman and Krzyzanowski teaches the method as discussed in claim 1.  However, the combination lacks the teaching wherein the second set of applications that are not permitted to access the given data connection in at least one of the profiles comprises an unrestricted set of applications, the unrestricted set of applications not being a closed set of finite number of applications.
In an analogous art, Morley teaches the method wherein the second set of applications that are not permitted to access the given data connection in at least one of the profiles comprises an unrestricted set of applications, the unrestricted set of applications not being a closed set of finite number of applications ([0015], [0043], and [0044] wherein the second set of applications (the applications not on the whitelist) indicating the applications not permitted or excluded to access the given data connection is not being finite since it includes any blacklist or greylist including new or unknown applications).  
 	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the second set of applications that are not permitted to access the given data connection in at least one of the profiles comprises an unrestricted set of applications, the unrestricted set of applications not being a closed set of finite number of applications, as taught by Morley, and combine with Velusamy, as modified by Lindeman and Krzyzanowski in order to allow the user to define the applications in the 

	Regarding claim 24, Velusamy in view of Lindeman and Krzyzanowski teaches the mobile device as discussed in claim 23.  However, the combination lacks the teaching wherein the second set of applications that are not permitted to access the given data connection in at least one of the profiles comprises an unrestricted set of applications, the unrestricted set of applications not being a closed set of finite number of applications.
In an analogous art, Morley teaches the mobile device wherein the second set of applications that are not permitted to access the given data connection in at least one of the profiles comprises an unrestricted set of applications, the unrestricted set of applications not being a closed set of finite number of applications ([0015], [0043], and [0044] wherein the second set of applications (the applications not on the whitelist) indicating the applications not permitted or excluded to access the given data connection is not being finite since it includes any blacklist or greylist including new or unknown applications).  
 	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the second set of applications that are not permitted to access the given data connection in at least one of the profiles comprises an unrestricted set of applications, the unrestricted set of applications not being a closed set of finite number of applications, as taught by Morley, and combine with Velusamy, as modified by Lindeman and Krzyzanowski in order to allow the user to define the applications in the profile.
5 is rejected under 35 U.S.C. 103 as being unpatentable over 

Velusamy et al. (US PGPub 2014/0057589 A1) in view of Lindeman et al. (US 

PGPub 2012/0129503 A1) further in view of Krzyzanowski et al. (US PGPub 

2012/0303476 A1), as applied to claim 4 above and further in view of Cordray et 

al (US PGPub 2007/0157249 A1).


	Regarding claim 5, Velusamy in view of Lindeman and Krzyzanowski teaches the method of claim 3.  However, the combination lacks the teaching wherein the profiles include a roaming profile that includes at least one application that is allowed data access when the mobile device is roaming.  
 	In an analogous art, Cordray teaches wherein the profiles include a roaming profile that includes at least one application that is allowed data access when the mobile device is roaming (“the user's roaming profile may be downloaded or accessed from a location remote from the user equipment and applied to the user equipment that the user is currently using to access the interactive media monitoring application", [0132]).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the profiles include a roaming profile that includes at least one application that is allowed data access when the mobile device is roaming, as taught by Cordray with Velusamy, as modified by Lindeman, Krzyzanowsk in order to prioritize the application pertaining roaming procedure.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 

Velusamy et al. (US PGPub 2014/0057589 A1) in view of Lindeman et al. (US 

PGPub 2012/0129503 A1) further in view of Krzyzanowski et al. (US PGPub 

2012/0303476 A1) and further in view of Cordray et al (US PGPub 2007/0157249 

A1), as applied to claim 5 above and further in view of Lee et al. 

(US Pat 9,867,216 B2).


 	Regarding claim 6, Velusamy in view of Lindeman and Krzyzanowski, and 
further in view of Cordray teaches the method of claim 5.  However, the combination lacks the teaching wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises allowing data access by the at least one application in the roaming profile. 
	In an analogous art, Lee teaches the method wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises allowing data access by the at least one application in the roaming profile (“based on operator policy, roaming agreements, and subject to regional regulations, shall be able to broadcast, in one or more specified areas of the RAN, necessary information, determining an ASAC profile, to guide the behavior of ASAC-compliant UEs in these areas. The ASAC-compliant UE shall allow/prevent access attempts from applications", col. 11, lines 1-7 wherein the ASAC profile relating to the roaming agreements is herein mapped as the roaming profile specifying the allowed applications to be accessed).
.
	
7.	Claims 7-9, 16, 17, 21, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Velusamy et al. (US PGPub 2014/0057589 A1) in view of Lindeman et al. (US PGPub 2012/0129503 A1)  and further in view of Krzyzanowski et al. (US PGPub 2012/0303476 A1) as applied to claims 1, 13, 19, and 23 above, and further in view of Song (US PGPub 2014/0075220 A1).


 	Regarding claim 7, Velusamy in view of Lindeman and Krzyzanowski teaches the method of claim 1.  However, the combination lacks the teaching wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold.
In an analogous art, Song teaches the method wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold (“turning off the user application and/or device function that is currently active on the mobile device when the monitored amount of remaining charge is less than a pre-determined value, wherein the device function at 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold, as taught by Song and combine with Velusamy and Lindeman and Krzyzanowski in order to optimize the battery performance.
 	Regarding claim 8, Velusamy in view of Lindeman and Krzyzanowski and Song suggests the method of claim 7.  However, the combination lacks the teaching wherein the profiles include a battery threshold profile that includes at least one application that is allowed data access when the battery power of the mobile device is below the battery power threshold.
In an analogous art, Song teaches wherein the profiles include a battery threshold profile that includes at least one application that is allowed data access when the battery power of the mobile device is below the battery power threshold (“When the current amount of remaining charge falls below the respective minimum battery level associated with a particular function of the user application, the power saving program only turns off that particular function but leaves the other functions to continue to 

Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the profiles include a battery threshold profile that includes at least one application that is allowed data access when the battery power of the mobile device is below the battery power threshold, as taught by Song and combine with Velusamy and Lindeman and Krzyzanowski in order to optimize the battery performance of the devices.
 	Regarding claim 9, Velusamy in view of Lindeman and Krzyzanowski and further in view of Song teaches the method of claim 8.  However, Velusamy in view of Lindeman and further in view of Lindeman and Krzyzanowski lacks the teaching wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises allowing data access by the at least one application in the battery threshold profile/
In an analogous art, Song teaches the method wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises allowing data access by the at least one application in the battery threshold profile (“when a user application program (e.g., an email program) provide multiple functions (e.g., an email composition function, an email retrieval function, an email sending function, an email archiving function, etc.) that can be individually turned off, each function can be associated with a respective minimum battery level (e.g., 30% of full charge for the email composition function, 50% of full charge for the email retrieval function, 55% of full charge for the email sending 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises allowing data access by the at least one application in the battery threshold profile, as taught by Song and combine with Velusamy and Lindeman and Krzyzanowski in order to selectively configure the application profiling using battery conservation method.
 	Regarding claim 16, Velusamy in view of Lindeman and Krzyzanowski teaches the mobile device of claim 13.  However, the combination lacks the teaching wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold.
In an analogous art, Song teaches the mobile device wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold (“turning off the user application and/or device function that is currently active on the mobile device when the monitored amount of remaining charge is less than a pre-determined value, wherein the device function at 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold, as taught by Song and combine with Velusamy, as modified by Lindeman and Krzyzanowski in order to optimize the battery performance.
 	Regarding claim 17, Velusamy in view of Lindeman and Krzyzanowski and further in view of Song teaches the mobile device of claim 16.  However, the combination lacks the teaching wherein the profiles include a battery threshold profile that includes at least one application that is allowed data access when the battery power of the mobile device is below the battery power threshold, and wherein the means for allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises means for allowing data access by the at least one application in the battery threshold profile.
In an analogous art, Song teaches wherein the profiles include a battery threshold profile that includes at least one application that is allowed data access when the battery power of the mobile device is below the battery power threshold, and wherein the means for allowing data access to the given data connection by at least one 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the profiles include a battery threshold profile that includes at least one application that is allowed data access when the battery power of the mobile device is below the battery power threshold, and wherein the means for allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises means for allowing data access by the at least one application in the battery threshold profile as taught by Song and combine with Velusamy, as modified by Lindeman and Krzyzanowski in order to optimize the battery consumption.
 	Regarding claim 21, Velusamy in view of Lindeman and Krzyzanowski teaches the computer readable medium of claim 19.  However, the combination lacks the teaching wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold.
In an analogous art, Song teaches the computer readable medium wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold (“turning off the user application and/or device function that is currently active on the mobile device when the monitored amount of remaining charge is less than a pre-determined value, wherein the device function at least includes Bluetooth, wireless fidelity (WiFi) and/or cellular data network 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold, as taught by Song and combine with Velusamy, as modified by Lindeman and Krzyzanowski in order to optimize the battery performance.
    	Regarding claim 27, Velusamy in view of Lindeman and Krzyzanowski and further in view of Song teaches the mobile device of claim 23.  However, the combination of Velusamy and Lindeman and Krzyzanowski lacks the teaching wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold.
In an analogous art, Song teaches the method wherein the at least one data connection availability event corresponds to the mobile device having a battery power that is below a battery power threshold limit (“turning off the user application and/or device function that is currently active on the mobile device when the monitored amount of remaining charge is less than a pre-determined value, wherein the device function at least includes Bluetooth, wireless fidelity (WiFi) and/or cellular data network communication functions, and the user application includes at least an application program that provides a graphical user interface for facilitating the interaction between the user and the mobile device”, [0057]).

 	Regarding claim 28, Velusamy in view of Lindeman and Krzyzanowski and further in view of Song teaches the mobile device of claim 27.  However, Velusamy in view of Lindeman and Krzyzanowski lacks the teaching wherein the profiles include a battery threshold profile that includes at least one application that is allowed data access when the battery power of the mobile device is below the battery power threshold.
In an analogous art, Song teaches the mobile device wherein the profiles include a battery threshold profile that includes at least one application that is allowed data access when the battery power of the mobile device is below the battery power threshold ([0049]), and wherein the logic configured to allow data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises logic configured to allow data access by the at least one application in the battery threshold profile (Song, [0074] wherein instructions is herein mapped as the logic). 
 	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the profiles include a battery threshold profile that includes at least one .

8.	Claims 10-12, 18, 22, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Velusamy et al. (US PGPub 2014/0057589 A1) in view of Lindeman et al. (US PGPub 2012/0129503 A1) and further in view of Krzyzanowski et al. (US PGPub 2012/0303476 A1) as applied to claims 1, 13, 19, and 23 above, and further in view of Chervets et al. (US PGPub 2013/0346624 A1).

 	Regarding claim 10, Velusamy in view of Lindeman and Krzyzanowski teaches the method of claim 1.  However, the combination lacks the teaching wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit.
In an analogous art, Chervets teaches wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit ([0021] wherein the disablement of applications using connection availability event via cellular or WiFi corresponds to the mobile device having a data bandwidth usage reached or exceeded the threshold).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching 
 	Regarding claim 11, Velusamy in view of Lindeman and Krzyzanowski and further in view of Chervets teaches the method as discussed.  However, the combination lacks the teaching wherein the profiles include a data usage limit profile that includes at least one application that is allowed data access when the data usage of the mobile device exceeds the data usage limit.
In an analogous art, Chervets teaches wherein the profiles include a data usage limit profile that includes at least one application that is allowed data access when the data usage of the mobile device exceeds the data usage limit ([0021] wherein the browser application is allowed but limited to text when the data bandwidth threshold is reached). 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the profiles include a data usage limit profile that includes at least one application that is allowed data access when the data usage of the mobile device exceeds the data usage limit, as taught by Chervets and combine with Velusamy, as modified by Lindeman and Krzyzanowski in order to selectively minimize bandwidth usage, as suggested by Chervets ([0021], lines 4-5).
 	Regarding claim 12, Velusamy in view of Lindeman and Krzyzanowski and further in view of Chervets teaches the method of claim 11.  However, the combination 
In an analogous art, Chervets teaches wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises allowing data access by the at least one application in the data usage limit profile ([0021] wherein the browser application is allowed but limited to text when the data bandwidth threshold is reached). 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises allowing data access by the at least one application in the data usage limit profile as taught by Chervets and combine with Velusamy, as modified by Lindeman and Krzyzanowski in order to selectively minimize bandwidth usage, as suggested by Chervets ([0021], lines 4-5).
 	Regarding claim 18, Velusamy in view of Lindeman and Krzyzanowski and further in view of Chervets teaches the mobile device of claim 12.  However, the combination lacks the teaching wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit.  
In an analogous art, Chervets teaches wherein the at least one data connection 

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit, as taught by Chervets and combine with Velusamy, as modified by Lindeman and Krzyzanowski in order to minimize bandwidth usage, as suggested by Chervets ([0021], lines 4-5).
 	Regarding claim 22, Velusamy in view of Lindeman and Krzyzanowski and further in view of Song teaches the computer readable medium of claim 19.  However, the combination lacks the teaching wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit.
In an analogous art, Chervets teaches wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit ([0021] wherein the disablement of applications using connection availability event via cellular or WiFi corresponds to the mobile device having a data bandwidth usage reached or exceeded the threshold). 	 

 	Regarding claim 29, Velusamy in view of Lindeman and Krzyzanowski and further in view of Chervets teaches the mobile device of claim 23.  However, the combination lacks the teaching wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit.
In an analogous art, Chervets teaches wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit ([0021] wherein the disablement of applications using connection availability event via cellular or WiFi corresponds to the mobile device having a data bandwidth usage reached or exceeded the threshold). 	 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit 
 	Regarding claim 30, Velusamy in view of Lindeman and Krzyzanowski and further in view of Chervets teaches the mobile device of claim 29.  Krzyanowski further teach wherein the logic configured to allow data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises logic configured to allow data access by the at least one application in the data usage limit profile ([0178], and “remote management client may further enable a remote server to monitor usage of applications associated with a particular profile”, [0306]). However, Velusamy in view of Lindeman and Krzyzanowski lacks the teaching wherein the profiles include a data usage limit profile that includes at least one application that is allowed data access when the data usage of the mobile device exceeds the data usage limit.
In an analogous art, Chervets teaches wherein the at least one data connection availability event corresponds to the mobile device having a data usage that exceeds a data usage limit ([0021] wherein the disablement of applications using connection availability event via cellular or WiFi corresponds to the mobile device having a data bandwidth usage reached or exceeded the threshold). 	 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 

9.	Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable 
over Velusamy et al. (US PGPub 2014/0057589 A1) in view of Lindeman et al. 

(US PGPub 2012/0129503 A1) and further in view of Krzyzanowski et al. (US 

PGPub 2012/0303476 A1) as applied to claims 14 and 25 above, and further in 

view of Lee et al. (US Pat 9,867,216 B2).


	Regarding claim 15, Velusamy in view of Lindeman and Krzyzanowski teaches the mobile device of claim 14.  However, the combination lacks the teaching wherein the profiles include a roaming profile that includes at least one application that is allowed data access when the mobile device is roaming, and wherein the logic configured to allow data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises logic configured to allow data access by the at least one application in the roaming profile.
 	In an analogous art, Lee teaches the mobile device wherein the profiles include a roaming profile that includes at least one application that is allowed data access when the mobile device is roaming, and wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the 
 	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date to incorporate the teaching wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises allowing data access by the at least one application in the roaming profile, as taught by Lee with Velusamy, as modified by Lindeman and Krzyzanowski in order to provide user configurable access 
control.
	Regarding claim 26, Velusamy in view of Lindeman and Krzyzanowski teaches the mobile device of claim 25.  However, the combination lacks the teaching wherein the profiles include a roaming profile that includes at least one application that is allowed data access when the mobile device is roaming, and wherein the logic configured to allow data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises logic configured to allow data access by the at least one application in the roaming profile.
 	In an analogous art, Lee teaches the mobile device wherein the profiles include a 

 	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date to incorporate the teaching wherein the allowing data access to the given data connection by at least one of the applications in the first set of applications based on the profile selected comprises allowing data access by the at least one application in the roaming profile, as taught by Lee with Velusamy, as modified by Lindeman and Krzyzanowski in order to provide user configurable access control.
Response to Arguments
 	Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications 


number is (571)270-7693.  The examiner can normally be reached on Monday-

Thursday, 8AM-4PM.

	If attempts to reach the examiner by telephone are unsuccessful, the 

examiner’s supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The 

fax phone number for the organization where this application or proceeding is 

assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/XIANG ZHANG/
Patent Examiner, Art Unit 2642
/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642